














Exhibit 10.1




SEPARATION AGREEMENT AND RELEASE




This Agreement is being entered into as of January 16, 2015, between Implant
Sciences Corporation (“ISC”), on behalf of and for the benefit of itself and all
related corporate entities, and their divisions, affiliates (which means all
persons and entities directly or indirectly or indirectly controlling,
controlled by or under common control with ISC), subsidiaries and all other
related entities, and its and their directors, officers, employees, trustees,
agents, successors and assigns (“ Company”) and Glenn D. Bolduc (“Employee”).
   

Employee has decided to resign his employment and position as Chief Executive
Officer of ISC, and as a Director, and ISC has agreed to treat his resignation
as an involuntary termination without cause under the terms of Section 5.2 of
the Amended and Restated Employment Agreement (the “Employment Agreement”),
dated June 25, 2013 between ISC and Employee. Both ISC and Employee desire to
enter into this Separation Agreement and Release in accordance with the terms of
the Employment Agreement.

In consideration of the mutual promises contained in this Separation Agreement
and Release, and intending to be legally bound, the parties agree as follows:



1.

 Termination Date.  Employee’s last day of work shall be January 16, 2015.






2.

Compensation and Benefits.  ISC shall pay Employee such compensation and provide
such benefits as required by the terms of Sections 5.2, 5.4, 4.3 and 3.2(b) of
the Employment Agreement pursuant to a voluntary termination by the Company
without cause.






3.

Resignations.  Employee hereby resigns his employment with ISC and further
hereby resigns as a director of ISC. Employee also resigns as an employee,
officer and director from any positions held with any subsidiaries of ISC.






4.

Change-in-Control.  Employee agrees to consent in writing to a modification of
the Implant Sciences Corporation Change of Control Payment Plan (“CIC Plan”), by
which his share will be reduced to 4% of the net sales price, as defined in the
amended CIC Plan, and by which the share of all other participants will be 8.5%.






5.

Apartment.  Employee shall continue to have the use of the apartment leased by
ISC in New York City through the end of the current lease, all lease obligations
of said apartment, including but not limited to rent payments and utilities, to
be paid by ISC.  








--------------------------------------------------------------------------------





6.

Legal Fees.  ISC shall pay the firm of Bowditch & Dewey, LLP, Employee’s
attorney, the sum of $40,000 towards legal fees related to this matter.






7.

Stock Options.  All stock option agreements applicable to Employee shall be
amended to extend the exercise period, solely with respect to options which are
vested thereunder as of the Termination Date, from the ninetieth day following
such Termination Date to the dates of the original expiration of such options,
respectively, so as to permit Employee to exercise solely those options which
are vested as of the Termination Date through the expiration dates of said
options.  Further, such stock option agreements shall be amended to provide for
the ability to exercise the vested options on a cashless basis.  All other terms
of such stock option agreements remain unchanged.  See attached schedule of
vested shares per agreement.






8.

Cooperation.  Employee agrees to cooperate with executives and directors of ISC
in order to effect a smooth transition in leadership. Further, Employee agrees
not to disparage the Company and its products and services to vendors,
customers, shareholders, and to third parties. ISC agrees that its directors and
officers will not disparage Employee and his performance as chief executive
officer to vendors, customers, shareholders and to third parties.






9.

Release of Claims.




(a)

By signing this Agreement, Employee hereby agrees and acknowledges that, for
good and valuable consideration, he is waiving his right to assert any and all
forms of legal claims against the Company of any kind whatsoever, whether known
or unknown, arising from the beginning of time through the date he executes this
Agreement (the “Execution Date”). Except as set forth below, his waiver and
release herein is intended to bar any form of legal claim, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages, or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Execution Date. Notwithstanding the foregoing, this general release and waiver
shall not serve to void Employee’s rights under the new CIC Plan referenced in
Section 4 hereof, nor to affect his rights to indemnification for matters
occurring prior to this date, to the extent provided by the Employment
Agreement.





2










--------------------------------------------------------------------------------




Without limiting the foregoing general waiver and release, Employee specifically
waives and releases the Company from any Claim arising from or related to his
prior employment relationship with the Company or the termination thereof,
including, without limitation:



**

Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.



**

Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.



**

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.



**

Any other Claim arising under state or federal law.

Employee acknowledges and agrees that, but for providing this waiver and
release, he would not be receiving the economic benefits being provided to him
under the terms of this Agreement. Employee further acknowledges that this
release does not waive any claims he cannot by law waive and does not release
any claims that arise after its execution.





3










--------------------------------------------------------------------------------

It is the Company’s desire and intent to make certain that Employee fully
understands the provisions and effects of this Agreement. To that end, Employee
has been advised and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because he is over the
age of 40, the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, allows him at least 21 days to consider the
terms of this Agreement. ADEA also allows Employee to rescind his assent to this
Agreement if, within seven days after Employee signs this Agreement, he delivers
by hand or sends by mail (certified, return receipt and postmarked within such
seven-day period) a notice of rescission to the Company. The eighth day
following Employee’s signing of this Agreement is the Effective Date.

Also, consistent with the provisions of Federal law, nothing in this release
shall be deemed to prohibit Employee from challenging the validity of this
release under the discrimination laws (the “Federal Discrimination Laws”) or
from filing a charge or complaint of employment-related discrimination with the
Equal Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation or proceeding
conducted by the EEOC or any state fair employment practices agency. Further,
nothing in this release or Agreement shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
Employee’s signing of this Agreement constitutes a full release of any
individual rights under the Federal Discrimination Laws, or to seek restitution
to the extent permitted by law of the economic benefits provided to Employee
under this Agreement in the event that he successfully challenges the validity
of this release and prevails in any claim under the Federal Discrimination Laws.



(b)

Upon acceptance of Employee’s resignation, and except and to the extent of any
of Employee’s obligations as set forth herein, the Company hereby waives and
releases any and all Claims (as above defined) against Employee from the
beginning of time through the date of this Agreement.  



10.

Entire Agreement.  This documents sets forth the entire agreement between the
parties and except as specifically stated herein supersedes all prior agreements
and understandings, whether written or oral, relating to the Employee’s
relationship with the Company.  






11.

Amendment.

This Agreement may be amended or modified only by a written instrument executed
both by an authorized officer of the Company and by the Employee.






12.

Governing law.  This agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts.  Any legal action
brought with respect to this matter shall be exclusively brought in the
Commonwealth of Massachusetts.





4










--------------------------------------------------------------------------------






13.

Number of successors and assigns. This agreement may not be assigned but shall
be binding upon and inure to the benefit of each of the parties and their
successors and including any organization in which ISC may be merged or which
may succeed to the ownership of all or substantially all of its assets or
business.






14.

No waiver.  No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right.






15.

Severability. In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall no way be affected or impaired thereby.






16.

Counterparts. This agreement may be exercised in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
day and year first above written.

AGREED:

By: /s/ Glenn D. Bolduc
Glenn D. Bolduc




Date signed: January 16, 2015




IMPLANT SCIENCES CORPORATION

By: /s/ William J. McGann

William J. McGann




Date signed: January 16, 2015











5










--------------------------------------------------------------------------------
















Implant Sciences Corporation

Stock Grant

November 14, 2014







Employee

Grant Date

Term

Option Price

Vesting Rate

Option Type

Options

Exercised

Outstanding

Vested

Unvested

Stock Comp Expense

Glenn Bolduc

12/30/2008

10

$0.20

3 years

ISO

100,000

100,000

0

0

0

 

Glenn Bolduc

12/30/2008

10

$0.20

3 years

ISO

70,000

70,000

0

0

0

 

Glenn Bolduc

1/1/2009

10

$0.17

3 years

ISO

680,000

680,000

0

0

0

 

Glenn Bolduc

9/7/2012

10

$1.40

(1)

ISO

115,333

0

115,333

115,333

0

$143,013

Glenn Bolduc

9/7/2012

10

$1.40

(1)

NQSO

5,327,157

0

5,327,157

5,327,157

0

$6,606,675

Glenn Bolduc

3/6/2014

10

$0.79

(2)

ISO

75,000

0

75,000

75,000

0

$51,750

Glenn Bolduc

7/2/2014

10

$1.10

(3)

ISO

218,863

0

218,863

72,954

145,909

$166,336

Glenn Bolduc

7/2/2014

10

$1.10

(3)

NQSO

81,137

0

81,137

27,046

54,091

$61,664

 

 

 

 

 

 

6,667,490

850,000

5,817,490

5,617,490

200,000

$7,028,438







(1)

– 50% immed / 50% I year

(2)

– Vest upon the latter of QPL and TSA Order

(3)

– 1/3 Vest upon the latter of QPL, IDIQ and Order, 1/3, 1/3






